DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants’ amendment filed 01/13/2021 is acknowledged.	
	The rejection of claim 8 under 35 U.S.C. 112(b) is withdrawn per claim amendment.
 	Claims 1, 8, 35, 37-38 have been amended.	
	Claims 2-4, 7, 10 and 14-34 and 39 are cancelled.
	Claims 1, 5-6, 8-9, 11-13 and 35-38 are being considered on the merits.
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8-9, 11-13 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Lee  (WO 2012/075481, hereinafter R1) in view of  Pompejus et al. (US 2009/0162892, hereinafter R2) and  Kozyuk et al. (US 2015/0284745, hereinafter R3)
1.	Claim 1 is a method for producing sugar (e.g., glucose) from a grain wherein the grain is liquefied (e.g., by alpha-amylase) and oil is separated from liquefied 
In claim 35, fiber and germ are separated from liquefied starch before saccharification. Oil is separated from liquefied grain from which fiber and germ have been separated. Solids are used for producing alcohol and sugar stream is used to produce a biochemical compound other than alcohol. 
Claims 1, 5-6, 8-9, 11-13 and 35-38 - R1 discloses a process wherein milled grain is subjected to liquefaction (starch hydrolysis). The germ is separated from the liquefied starch solution. Oil is then extracted and separated from the germ fraction. The oil yield is greater than 1.0 lb/Bu. (Abstract)
R1 discloses a process wherein ground grain is liquefied and the germ/grit is separated from the liquefied grain. The oil from the germ/oil mixture is separated to yield an oil by-product. Enzymes may be used to release oil from germ. The oil yield is greater than 1.0 lb/Bu. [00020, 00044, 00045]
R1 discloses that various enzymes including glucoamylase and cellulase are used in the process [00046, 00062]. Glucoamylase is used for saccharification of liquefied starch to product fermentable sugars. 
R1 discloses that solids comprising grits, fiber, cellulose (unfermentable solids) can be used to produce alcohol. (Fig. 4).
The liquefied/saccharified stream as disclosed by R1 comprises fermentable sugars (e.g., glucose) which can be used for any fermentation method that requires sugar as carbon source. However, R1 uses the sugar stream for alcohol fermentation. 
Claims 1, 11, 12, 35 - R2 discloses a process wherein starch containing grains are liquefied and saccharified. The sugar stream is used for producing biochemicals other than alcohol. (Abstract).
The sugar containing liquid after liquefaction and saccharification may contain more than 40% monosaccharides. [0055]. 
R2 teaches of removing a portion of the sugar containing stream (not more than 50%), comprising non-starchy solids and using it to produce a first metabolite. Alternatively, all or some of the non-starchy solid constituents of the sugar containing stream is removed and the sugar stream is used to produce a second metabolite which may be identical to or different from the first metabolite. The solid content of the sugar stream may be not more than 30%. [0151-0153]
It is noted that solids removed from the sugar stream will comprise fermentable sugars or can be converted to fermentable sugars (e.g., by cellulase) that can be used in alcoholic fermentation, as disclosed by R1 and R3. 
Claims 1, 5, 6, 35 - R3 discloses a process for increasing alcohol yield from grains. The cellulase enzymes or mixture of cellulase enzymes may be added to conventional alcohol. production process either through a joint or separate fermentation process
R3 discloses that upon starch liquefaction, the cellulosic materials may be further hydrolyzed using cellulase enzymes. [0025]
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the process of R1 by separating the solid portions remaining after starch liquefaction/saccharification. The sugar containing stream would have been used to produce a biochemical entity as motivated by R2.  Since both R1 and R2 produce solid materials resulting from starch hydrolysis, the solid materials  would have been hydrolyzed using cellulases to produce more fermentable sugars that can be separately fermented to alcohol as taught by R3. One would do so to make use of the solid portion which contains carbon source/sugars for fermentation. The overall process would have produced oil, alcohol and at least a biochemical compound different from alcohol. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing oil and alcohol from grains. 

Response to Arguments
	Applicants’ arguments have been considered. These arguments are not deemed persuasive.
	1.	Applicants argue that Lee (R1) discloses a system that subjects the sugar stream to fermentation to produce only ethanol. 
 	a.	R1 produces ethanol from grains starch. In that process the sugar stream and the solid residues remaining after liquefaction and saccharification of starch are converted to ethanol. However, the fermentable sugar is  glucose (dextrose) which is 
	2.	Applicants argue that impermissible hindsight has been used to reconstruct the obviousness rejection of the instant claims.
a.	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

	3.	Applicants argue that R2 does not produce ethanol and as such there is no teaching in R2 to lead one to look thereat an combine its other than ethanol metabolite.
	a.	Applicants are reminded that R2 is only used as teaching reference in order to teach a starting material such as glucose may be used for producing other biochemicals different from ethanol. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA). 
		R1 and the information provided by R2 clearly suggest to one of ordinary skill that the produced glucose in R1 can be used to produce both ethanol and another biochemical.

	a.	This concept is fully covered by R1, R2 does not have to teach what is taught by the primary reference.
	5.	Applicants argue that R3 teaches of recombining the ethanol produced for sugar stream and the sugars produced from the solids, e.g. cellulosic residues and this teaching cannot be ignored.
	a.	As mentioned supra, the primary reference and the secondary references should not be bodily incorporated. R3 has been cited to disclose that in order to increase the efficiency of alcohol production, residual cellulosic materials may also be hydrolyzed and converted to soluble sugars and finally converted to alcohol. 
		Applicants have argued against the references individually, but one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
		See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) (“Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even 
		In the present case, a more efficient process is implemented; resulting in more desirable products. 
	A prima facie case of obviousness is established where the Examiner demonstrates that the invention in nothing more than the predictable result of a combination of familiar elements according to known methods. KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Rolls-Royce, PLC v. United Technologies Corp., 603 F.3d 1325, 1338, (Fed. Cir. 2010)(“If a person of ordinary skill, before the time of invention and without knowledge of that invention, would have found the invention merely an easily predictable and achievable variation or combination of the prior art, then the invention likely would have been obvious.”).
	No claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5722703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMID R BADR/Primary Examiner, Art Unit 1791